Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 12, 16 - 21 and 26 - 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belalcazar et al. (US Pub. No. 2009/0326387), hereinafter referred to as Belalcazar.
Referring to claim 1, Belalcazar discloses an electrode member for measuring biological information, the electrode member comprising, at least: 
a flexible substrate (flexible substrate 116, fig. 1); 
a single electrode section formed from a flexible conductive material (wearable structure, para. 0005) on a first surface of the flexible substrate (surface electrode, para. 0005); 
a single-pole connector section on the first surface (one of the surface electrode, para. 0005); and 
a wiring electrically connecting the electrode section (wire 108, fig. 1) and the connector section on the first surface (wire connecting to substrate 116, fig. 1), the electrode member being provided with a member for attaching the electrode member to clothes on a second surface of the flexible substrate (clothing surface 104, fig. 1). 

As to claim 2, Belalcazar discloses the electrode member for measuring biological information according to claim 1, wherein the flexible conductive material is a stretchable conductor formed from at least a conductive filler and a flexible resin (electrical signal conduits, para, 0022).  

As to claim 3, Belalcazar discloses the electrode member for measuring biological information according to claim 1, wherein the flexible conductive material is a conductive fabric (serpentine-shaped conductor that encircles the subject's torso, para. 0003).  

As to claim 4, Belalcazar discloses the electrode member for measuring biological information according claim 1, wherein the electrode section is made of a material same as a material of the wiring (electrode 116 and wiring 110, fig. 1).  

As to claim 5, Belalcazar discloses the electrode member for measuring biological information according claim 1, wherein the member for attaching the electrode member to clothes is a hook member of a hook-and-loop fastener (hook member of a hook-and-loop fastener 104, fig. 1).   

As to claim 6, Belalcazar discloses a biological information measurement device comprising: 
an electronic device having at least a potential measurement function and a function for storing and/or transmitting a measured result to an outside (receiving component 128, fig. 1); and  
a plurality of the electrode members for measuring biological information according claim 1 connected to the electronic device, the biological information measurement device measuring a biopotential of a living body (dog, fig. 1).   

As to claim 7, Belalcazar discloses an attachment method for an electrode member for measuring biological information for attaching the electrode member for measuring biological information according claim 1 to an edge of clothes worn by a living body that is a subject (conduits each associated with the wearable structure, para. 0007), the attachment method comprising: 
folding the electrode member in a direction in which the second surface comes in contact with the clothes (least six surface electrode components, para, 0006); and 
wrapping the edge with the electrode section being positioned on a side in contact with the living body and the connector section being positioned on an outside of the clothes (telemetry component adapted to be worn with the wearable structure, para. 0006).   

As to claim 8, Belalcazar discloses a biological information measurement method comprising: 
measuring biological information of an animal using an electrode member for measuring biological information attached to clothes by at least the method according to claim 7 (fig. 1). 

As to claim 9, Belalcazar discloses a garment for measuring biological information for animals, the garment comprising: a body contact electrode, wherein the body contact electrode is placed on a back side of a chest of an animal (exciter 312, fig. 3).  

As to claim 10, Belalcazar discloses the garment for measuring biological information for animals according to claim 9, the garment comprising: the body contact electrode, wherein the body contact electrode is placed on a body part corresponding to at least one of a spinous process, a rib, and a scapula of the animal (fig. 6A).   

As to claim 11, Belalcazar discloses the garment for measuring biological information according to claim 9 or 10, wherein the electrode includes a stretchable conductor formed from at least a conductive filler and a flexible resin (electrical signal conduits, para, 0022).   

As to claim 12, Belalcazar discloses the garment for measuring biological information according to claim 9 or 10, wherein the electrode is formed from a conductive fiber material (serpentine-shaped conductor that encircles the subject's torso, para. 0003).   

13-15. (Cancelled)  
  
As to claim 16, Belalcazar discloses a biological information measurement method for measuring biological information, the method comprising: putting the garment for measuring biological information according to claim 9 on an animal (dog, fig. 1).  

As to claim 17, Belalcazar discloses the biological information measurement method according to claim 16, wherein a conductive base material is applied to the electrode (electrode 116 and wiring 110, fig. 1).   

As to claim 18, Belalcazar discloses a garment for measuring biological information for animals, the garment comprising, as constituent components, at least: a garment body including a body contact electrode, a connector, and an electrical wiring that connects the electrode and the connector (conduits each associated with the wearable structure, para. 0007); and 
an electronic unit detachable to the connector, wherein the connector is located on a back side of a chest of an animal, the electrode and the electrical wiring are placeable on an arbitrary position in at least a back side area of the chest on an inner surface side of the garment (least six surface electrode components, para, 0006), and  
the garment has a function of fastening the electrode and the electrical wiring on the arbitrary position in a detachable manner (detachably connected to the wiring system 108, para. 0022).   

As to claim 19, Belalcazar discloses the garment for measuring biological information for animals according to claim 18, the garment comprising: the body contact electrode, wherein the "arbitrary position in the back side area of the chest" includes a body part corresponding to at least one selected from a spinous process, a rib, and a scapula of the animal (serpentine-shaped conductor that encircles the subject's torso, para. 0003).  

As to claim 20, Belalcazar discloses the garment for measuring biological information according to claim 18 or 19, wherein the electrode and/or the wiring includes a stretchable conductor formed from at least a conductive filler and a flexible resin (electrical signal conduits, para, 0022).   

As to claim 21, Belalcazar discloses the garment for measuring biological information according to claim 18, wherein the electrode and/or the wiring is formed from a conductive fiber material (electrode 116 and wiring 110, fig. 1).  

22-25. (Cancelled)  
  
As to claim 26, Belalcazar discloses a biological information measurement method for measuring biological information, the method comprising: putting the garment for measuring biological information according to claim 18 on an animal (dog, fig. 1).  
As to claim 27, Belalcazar discloses the biological information measurement method according to claim 26, wherein a conductive base material is applied to the electrode (electrode 116 and wiring 110, fig. 1).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiyama (US Pat. No. 9113842) discloses a biological information measuring device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184